747 N.W.2d 228 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Edward Franklin HULBERT, Defendant-Appellant.
Docket No. 134834. COA No. 276435.
Supreme Court of Michigan.
April 25, 2008.
By order of November 29, 2007, the prosecuting attorney was directed to answer the application for leave to appeal the June 1, 2007 order of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court, except that this Court agrees with the concurring judge in the Court of Appeals that there is no need for the resentencing to be before a different judge.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.